Case 2:19-cv-10590-DPH-RSW ECF No. 1 filed 02/27/19         PageID.1     Page 1 of 23


                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


THOMAS PRICE,

      Plaintiff,                                     Civil Action No.:
                                                     Honorable
v

DETROIT TRANPORTATION
CORPORATION,

      Defendants.


JAMES B. RASOR (P 43476)
ANDREW J. LAURILA (P 78880)
Rasor Law Firm, PLLC
Attorneys for Plaintiff
201 E. Fourth Street
Royal Oak, MI 48067
248/543-9000 // 248/543-9050 fax
__________________________________________________________________

                       COMPLAINT & JURY DEMAND

      NOW COMES PLAINTIFF, THOMAS PRICE, by and through his

attorneys, Rasor Law Firm, PLLC, and for his Complaint against Defendant,

Detroit Transportation Company, states as follows:

                          GENERAL ALLEGATIONS

                                      Parties

      1.     At all relevant times, Plaintiff, Thomas Price (“Price”), was a resident

of the City of Warren, County of Wayne, State of Michigan.
Case 2:19-cv-10590-DPH-RSW ECF No. 1 filed 02/27/19        PageID.2     Page 2 of 23


      2.    Defendant, Detroit Transportation Corporation (hereinafter “DTC”), is

an agency of the City of Detroit and a Michigan political subdivision, duly

organized in the City of Detroit, County of Wayne, State of Michigan, and is the

owner and operator of the Detroit People Mover.

      3.    At all material times, Plaintiff was an employee of Defendant Detroit

Transportation Company.

      4.    This lawsuit arises out of events occurring within the City of Detroit,

County of Wayne, and State of Michigan.

                             Jurisdiction and Venue

      5.    This cause of action involves violations of Plaintiff’s civil rights, as

secured by the United States and Michigan Constitutions, and is brought pursuant

to the Americans with Disabilities Act (“ADA”), the Michigan Persons with

Disabilities Civil Rights Act (“PWDCRA”), and the Elliott-Larsen Civil Rights

Act (“ELCRA”).

      6.    This Court has jurisdiction over the claims arising under federal law

pursuant to 28 U.S.C. §§ 1331, 1343. This Court has supplemental jurisdiction

over the claims arising under state law pursuant to 28 U.S.C. § 1367.

      7.    Defendant DTC is a covered entity, which includes “employer[s]”

within the meaning of the ADA, 42 USC §12111(2), (5), (7), and an “employer”

within the meaning of the PWDCRA, MCL §37.1201(b) and the ELCRA, M.C.L.

§ 37.2201(a).

                                         2
Case 2:19-cv-10590-DPH-RSW ECF No. 1 filed 02/27/19           PageID.3    Page 3 of 23




       8.    The amount in controversy exceeds $75,000.00 exclusive of costs,

interest, and attorney fees, and jurisdiction is otherwise proper in this Court.

       9.    Venue is appropriate in this Court pursuant to 28 USC §1391(b), as

this cause of action arises out of occurrences that took place within this District in

the County of Wayne and Defendant transacts and conducts business within this

District.

                            Administrative Procedures

       10.   Plaintiff filed a charge with the EEOC based on disability

discrimination and retaliation on May 10, 2018.

       11.   The EEOC gave Plaintiff a Right to Sue letter on November 29, 2018.

       12.   Plaintiff has satisfied all jurisdictional requirements set forth by the

EEOC for bringing federal causes of action as addressed below.

                    COMMON FACTUAL ALLEGATIONS

       13.   Plaintiff was hired by Defendant DTC as transit police officer on or

around May 23, 2016.

       14.   On April 8, 2017, due to repeated harassment from a supervisor,

Sergeant Edwards, Plaintiff filed an internal complaint with another supervisor,

Lieutenant William Hart.



                                           3
Case 2:19-cv-10590-DPH-RSW ECF No. 1 filed 02/27/19          PageID.4   Page 4 of 23


      15.    Plaintiff was never interviewed or notified regarding his internal

complaint and to the best of his knowledge it was ignored by Defendants.

      16.    On May 5, 2017, Plaintiff was transferred to a restricted work detail

and would now report to Sergeant Edwards.

      17.    Plaintiff requested vacation time he had remaining in May, June and

September, specifically the latter request related to his desire to attend his Great

Uncle’s funeral.

      18.    Plaintiff’s requests for vacation time were all denied, and although the

decision to award vacation time is based on seniority, various other similarly-

situated officers with less seniority than Plaintiff were given vacation time over the

period Plaintiff requested it.

      19.    The decision to deny Plaintiff the requested vacation regarding his

Great Uncle’s funeral was made by Sergeant Edwards as well as the other

concurrent decision to deny his vacation requests.

      20.    On August 11, 2017, Plaintiff and two other officers were eating

breakfast at Greektown Casino while they were on their assigned route to collect

certain cash boxes; this conduct was not out of the ordinary.

      21.    Sergeant Edwards initiated the investigation into this alleged violation

based on an anonymous picture he received from an employee of Greektown

Casino.



                                          4
Case 2:19-cv-10590-DPH-RSW ECF No. 1 filed 02/27/19        PageID.5    Page 5 of 23


      22.   On August 30, 2017, Plaintiff was sent a questionnaire from Sergeant

Edwards involving potential work rule violations relating to the Greektown

incident.

      23.   On September 6, 2017, Plaintiff received an “insubordination”

reprimand regarding his attendance at his Great Uncle’s funeral from Sergeant

Edwards.

      24.   This insubordination reprimand was later dismissed.

      25.   Plaintiff tore his meniscus while not on duty on or around September

13, 2017, wherein Plaintiff was required to undergo physical therapy three days per

week thereafter.

      26.   Defendant hired a new HR Director, Defendant Brenda Walker, as its

HR Director in September of 2017, effectively replacing Parnell Williams.

      27.   On December 24, 2017, Plaintiff received a letter from Defendant’s

HR Manager, Brenda Walker, stating that he had make a payment of $176.58 to

continue his insurance coverage, and that failure to do so would result in his

medical insurance benefits.

      28.   Plaintiff paid this money to DTC on or around December 29, 2017.

      29.   Plaintiff received a latter in early January stating that because of his

recent termination his insurance had been cancelled; yet Plaintiff was still

employed and instead was on medical leave.



                                         5
Case 2:19-cv-10590-DPH-RSW ECF No. 1 filed 02/27/19          PageID.6    Page 6 of 23


        30.    Plaintiff was scheduled to have knee surgery to remedy his meniscus

injury on January 9, 2018, but due to his insurance being cancelled, Plaintiff

postponed the meniscus surgery until March 10, 2018.

        31.    Following his surgery, Plaintiff submitted a request for an

accommodation to Defendant’s HR Department from his doctor on or around April

17, 2018 based on his recovering knee that Plaintiff required light duty with

restrictions of no walking or standing for more than 30 minutes in any one hour of

work.

        32.    Plaintiff was never notified or asked about the extent of his injury

and/or need for accommodation, but instead received an email hours later from

Brenda Walker stating that Defendant cannot accommodate his request because

“we do not have light duty work available.”

        33.    Plaintiff was aware of other individuals who were given either

restricted duty and/or light duty assignments around that same time.

        34.    Given this discriminatory treatment, Plaintiff filed an EEOC charge of

discrimination on May 10, 2018, wherein he alleged disability discrimination and

retaliation.

        35.    Defendant DTC was notified the same day of this Charge.

        36.    Defendant’s HR Director, Brenda Walker, sent Plaintiff a letter of

termination from his employment with Defendant on May 17, 2018, wherein it was

alleged that he violated an employee procedure in falsifying time records arising

                                           6
Case 2:19-cv-10590-DPH-RSW ECF No. 1 filed 02/27/19           PageID.7   Page 7 of 23


out of the August 11, 2017 Greek Town incident and was a Progressive Discipline

Level V offense.

       37.   Aside from the initial questionnaire weeks after the Greektown

incident, Plaintiff never heard anything pertaining to this investigation.

       38.   One of the officers with Plaintiff that day at Greektown, Officer

Richard Lindquist, testified at a different employee’s Unemployment Hearing that

he was never disciplined or interviewed regarding the events at Greektown that

day.

       39.   Following his termination, Plaintiff applied for unemployment

benefits, which Defendant DTC affirmatively contested and Plaintiff was denied

on or around July 9, 2018.

       40.   Plaintiff’s basis for seeking unemployment benefits and appealing

after he was denied arose out of a lack of evidence regarding his alleged

misconduct on the Greektown cameras; i.e. the basis for his termination and/or it

being a violation for him to be present there.

       41.   Defendant DTC provided no explanation for why Plaintiff was being

terminated for an event that took place ten months before despite that being in

contravention of Defendants’ discipline policies/procedures.

       42.   At another employee’s unemployment benefits hearing, the former

HR Director, Pernell Williams, who was replaced by Brenda Walker in September



                                           7
Case 2:19-cv-10590-DPH-RSW ECF No. 1 filed 02/27/19         PageID.8   Page 8 of 23


of 2017, stated that there was never an investigation ordered into the Greektown

incident.

      43.    After appealing Defendant’s denial of his unemployment benefits,

Plaintiff was granted unemployment benefits on or around September 20, 2018 by

an Administrative Law Judge based on the lack of evidentiary support for its

position that Plaintiff engaged in misconduct.

                                    COUNT I
VIOLATION OF 42 U.S.C § 12101, et seq., OF THE AMERICANS WITH DISABILITIES
      ACT—DISCRIMINATION AND/OR FAILURE TO ACCOMMODATE

      44.    Plaintiff reasserts and re-alleges each and every allegation contained

in paragraphs 1 through 43, as if fully set forth herein.

      45.    Title I of the Americans with Disabilities Act, 42 U.S.C. § 12112,

prohibits discrimination against any qualified individual on the basis of disability

in regard to job application procedures, hiring, advancement, or discharge of

employees, employee compensation, job training, and other terms, conditions, and

privileges of employment.

      46.    42 U.S.C. § 12111(8) defines qualified individual to mean an

individual who with or without reasonable accommodation can perform the

essential functions of the employment position that such individual holds or

desires.

      47.    At all relevant times, Plaintiff was a qualified individual within the

meaning of 42 U.S.C. § 12111(8).


                                           8
Case 2:19-cv-10590-DPH-RSW ECF No. 1 filed 02/27/19        PageID.9    Page 9 of 23


      48.   Plaintiff could perform his job duties with, or without, a reasonable

accommodation.

      49.   Plaintiff’s meniscus injury was or was regarded as limiting, the

substantial major life activities of performing manual tasks, walking, standing,

bending and working,

      50.   42 U.S.C. § 12112(b) defines discrimination against a qualified

individual on the basis of disability. The definition of discrimination includes the

failure to reasonably accommodate a disabled individual. It includes the following:

            a.     42 U.S.C. § 12112(b)(3) includes in the definition of
            discrimination utilizing standards, criteria, or methods of
            administration that have the effect of discrimination on the basis of
            disability.

            b.    42 U.S.C. § 12112(b)(5) includes in the definition of
            discrimination the failure to reasonably accommodate a qualified
            individual with a disability.

            c.    42 U.S.C. § 12112(b)(6) includes in the definition of
            discrimination the use of qualification standards, employment tests, or
            other selection criteria that screen out or tend to screen out an
            individual with a disability or a class of individuals with a disability
            unless it is shown to be job related for the position in question and
            consistent with business necessity.

      51.   The ADA also requires an individualized inquiry into each individuals

specific situation and need for an accommodation.

      52.   Defendant violated the ADA when it discriminated against Plaintiff

based on his disability and request for accommodation by failing to accommodate

his reasonable requests for an accommodation.

                                         9
Case 2:19-cv-10590-DPH-RSW ECF No. 1 filed 02/27/19          PageID.10       Page 10 of 23


      53.    Defendant discriminated against Plaintiff by enforcing its policies

regarding requested accommodations and denying Plaintiff an accommodation

lacking either a sufficient reason or engaging in any interactive process.

      54.    By ignoring ongoing discrimination and enforcing discriminatory

policies against Plaintiff and other similarly-situated employees, Defendant

disregarded Plaintiff’s basic rights under the United States government and the

Americans with Disabilities Act.

      55.    Defendant’s actions and policies in discriminating against Plaintiff

based on his disability and failing to accommodate Plaintiff were conducted with

malice or reckless indifference to Plaintiff’s federally protected rights.

      56.    As a direct and proximate result of Defendant’s unlawful action,

Plaintiff has sustained injuries and damages, including, but not limited to: potential

loss of earning capacity, loss of career and employment opportunities, loss of

employee    benefits,   loss   of   promotional    opportunities,    humiliation     and

embarrassment, mental and emotional distress, and loss of everyday pleasures of

everyday life.

      57.    Pursuant to the ADA, Defendant is liable to Plaintiff for all damages

allowed under federal law. To the extent that the damages allowable and/or

recoverable are deemed insufficient to fully compensate Plaintiff and/or to punish

or deter Defendant, this Court must order additional damages to be allowed so as to

satisfy any and all such inadequacies.

                                          10
Case 2:19-cv-10590-DPH-RSW ECF No. 1 filed 02/27/19           PageID.11   Page 11 of 23


       WHEREFORE, Plaintiff Thomas Price respectfully requests that this

Honorable Court enter judgment in his favor and against Defendant, Detroit

Transportation Corporation, including but not limited to compensatory damages in

whatever amount he is found to be entitled, exemplary damages commensurate

with the wrong and Defendant’s ability to pay, and an award of his fair and

reasonable attorney fees, cost of litigation, and interest.

                           COUNT II
    VIOLATION OF 42 USC § 12101, et seq. - THE AMERICANS WITH
              DISABILITIES ACT – RETALIATION

       58.    Plaintiff reasserts and realleges each and every allegation contained in

paragraphs 1 through 57 of this Complaint, as if fully set forth herein, paragraph by

paragraph, word for word.

       59.    The ADA, pursuant to 42 USC §12203, prohibits retaliation against

any individual because such individual has opposed any act or practice made

unlawful by this chapter or because such individual made a charge, testified,

assisted, or participated in any manner in an investigation, proceeding, or hearing

under this chapter.

       60.    Defendant owed Plaintiff a duty not to retaliate against him with

respect to employment, promotional opportunities, compensation, post-termination

rights or other conditions or privileges of employment on the basis of his protected

activities.



                                           11
Case 2:19-cv-10590-DPH-RSW ECF No. 1 filed 02/27/19           PageID.12    Page 12 of 23


      61.    Plaintiff engaged in protected activity when he filed a disability

charge of discrimination with the EEOC and by requesting an accommodation with

his employer.

      62.    Defendant had knowledge of Plaintiff’s protected activities as set

forth in the preceding paragraphs.

      63.    Had Plaintiff not filed a charge of discrimination, he would not have

been subjected to adverse treatment from Defendant.

      64.    Defendant’s actions in retaliating against Plaintiff based on his

protected activity were conducted with malice or reckless indifference to Plaintiff’s

federally protected rights.

      65.    Defendant failed to make good faith efforts to establish and enforce

policies to prevent illegal retaliation against its employees.

      66.    Plaintiff was terminated shortly after he engaged in the above-

referenced protected activities.

      67.    Defendant, by and through its agents, servants, and/or employees,

subsequently took adverse, retaliatory actions against Plaintiff including, but not

limited to, denying Plaintiff conditions, terms, opportunities, and privileges

provided to other employees of Defendant along with terminating his employment.

      68.    Defendant and its agents, servants and/or employees’ actions were

intentional with reckless indifference to Plaintiff’s rights and sensibilities.



                                           12
Case 2:19-cv-10590-DPH-RSW ECF No. 1 filed 02/27/19           PageID.13   Page 13 of 23


      69.    As a direct and proximate result of Defendants’ unlawful action,

Plaintiff has sustained injuries and damages, including, but not limited to: potential

loss of earning capacity, loss of career and employment opportunities, loss of

employee     benefits,   loss   of   promotional    opportunities,   humiliation   and

embarrassment, mental and emotional distress, and loss of everyday pleasures of

everyday life.

      70.    Pursuant to the ADA, Defendants are liable to Plaintiff for all

damages allowed under federal law. To the extent that the damages allowable

and/or recoverable are deemed insufficient to fully compensate Plaintiff and/or to

punish or deter Defendant, this Court must order additional damages to be allowed

so as to satisfy any and all such inadequacies.

      WHEREFORE, Plaintiff Thomas Price, respectfully requests that this

Honorable Court enter judgment in his favor and against Defendant, Detroit

Transportation Corporation, including but not limited to compensatory damages in

whatever amount he is found to be entitled, exemplary damages commensurate

with the wrong and Defendant’s ability to pay, and an award of his fair and

reasonable attorney fees, cost of litigation, and interest.

                           COUNT III
        VIOLATION OF M.C.L. § 37.1101, et seq., THE MICHIGAN
         PERSONS WITH DISABILITIES CIVIL RIGHTS ACT —
     DISCRIMINATION AND FAILURE TO ACCOMMODATE AS TO
                         DEFENDANTS



                                           13
Case 2:19-cv-10590-DPH-RSW ECF No. 1 filed 02/27/19             PageID.14   Page 14 of 23


      71.    Plaintiff reasserts and re-alleges each and every allegation contained

in paragraphs 1 through 7o, as if fully set forth herein.

      72.    The Michigan Persons with Disabilities Civil Rights Act, M.C.L. §

37.1101 et seq., (“PWDCRA”) prohibits the discharge or otherwise discrimination

against an individual with respect to compensation or the terms, conditions, or

privileges of employment, because of a disability or genetic information that is

unrelated to the individual's ability to perform the duties of a particular job or

position.

      73.    The PWDCRA also requires an employer to “accommodate a person

with a disability for purposes of employment … unless the person demonstrates

that the accommodation would impose an undue hardship.” M.C.L. § 37.1102.

      74.    A disability is “[a] determinable physical or mental characteristic of

an individual which may result from disease, injury, congenital conditions of birth,

or functional disorder, if the characteristic ... substantially limits 1 or more of the

major life activities of that individual and is unrelated to the individual's ability to

perform the duties of a particular job or position or substantially limits 1 or more of

the major life activities of that individual and is unrelated to the individual's

qualifications for employment or promotion.” M.C.L. § 37.1103(d)(i)(A).

      75.    At all relevant times, Plaintiff was a qualified individual with a

disability within the meaning of the PWDCRA.                Specifically, Plaintiff has a

physical impairment that substantially limits one or more of his major life

                                           14
Case 2:19-cv-10590-DPH-RSW ECF No. 1 filed 02/27/19        PageID.15   Page 15 of 23


activities, has a record of the impairment, and/or Defendant regarded Plaintiff as

having such an impairment.

      76.    Plaintiff’s meniscus injury was or was regarded as limiting the

substantial major life activities of performing manual tasks, walking, standing,

lifting, bending, and working.

      77.    Plaintiff is qualified for the position and could perform the essential

job duties of his position with or without a reasonable accommodation; a short-

term, temporary, light duty assignment.

      78.    Plaintiff requested a reasonable accommodation and was denied the

same a day later without any explanation.

      79.    Even though Defendant had available accommodations (light-duty

assignments) that were not unduly burdensome to Defendant, Defendant refused to

accommodate Plaintiff’s request for a reasonable accommodation.

      80.    Defendant violated the PWDCRA when it discriminated against

Plaintiff on the basis of his disability by failing to accommodate his reasonable

requests for an accommodation.

      81.    Defendant treated Plaintiff, because of his disability, more harshly

than it treated other similarly-situated employees for the same conduct.

      82.    Defendant’s reason for terminating Plaintiff was merely pretext given

that an individual who did not request an accommodation was not disciplined for

the same Greektown conduct.

                                          15
Case 2:19-cv-10590-DPH-RSW ECF No. 1 filed 02/27/19         PageID.16    Page 16 of 23


      83.    Plaintiff is under the information and belief that Defendant, through

its agents, representatives, and employees, treated Plaintiff differently from

similarly situated non-disabled employees, in the terms and conditions of his

employment by manufacturing a basis for terminating him.

      84.    Defendant’s actions were intentional and in disregard of Plaintiff’s

rights and sensibilities.

      85.    Defendant failed to make good faith efforts to establish and enforce

policies to prevent illegal discrimination against its employees, including disability

discrimination.

      86.    Defendant did not engage in any interactive process to attempt to

accommodate Plaintiff, but instead terminated him shortly thereafter.

      87.    Defendant failed to properly train or otherwise inform its supervisors

and employees concerning their duties and obligations under the civil rights laws,

including the PWDCRA.

      88.    As a direct and proximate result of Defendant’s unlawful action,

Plaintiff has sustained injuries and damages, including, but not limited to: potential

loss of earning capacity, loss of career and employment opportunities, loss of

employee benefits, humiliation and embarrassment, mental and emotional distress,

and loss of everyday pleasures of everyday life.

      89.    Pursuant to the PWDCRA, Defendants are liable to Plaintiff for all

damages allowed under state law. To the extent that the damages allowable and/or

                                          16
Case 2:19-cv-10590-DPH-RSW ECF No. 1 filed 02/27/19         PageID.17    Page 17 of 23


recoverable are deemed insufficient to fully compensate Plaintiff and/or to punish

or deter the Defendants, this Court must order additional damages to be allowed so

as to satisfy any and all such inadequacies.

      WHEREFORE, Plaintiff respectfully requests that this Honorable Court

enter judgment in his favor and against Defendants, jointly and severally, in an

amount in excess of $25,000.00, plus costs, interest, and attorney fees so

wrongfully incurred, as the Court deems just.

             COUNT IV – RETALIATION – VIOLATION OF
         THE PERSON WITH DISABILITIES CIVIL RIGHTS ACT,
            M.C.L. § 37.1101 et seq. AS TO ALL DEFENDANTS

      90.    Plaintiff hereby restate and re-allege the allegations contained in

paragraphs 1 through 89 above, as though fully set forth herein.

      91.    The Michigan Persons with Disabilities Civil Rights Act, M.C.L. §

37.1602(a) (“PWDCRA”) prohibits retaliation against any individual because that

person has opposed a violation of this act, or because the person has made a

charge, filed a complaint, testified, assisted, or participated in any investigation …

under this act.

      92.    At all material times, Plaintiff is and has been an employee of

Defendants covered by and within the meaning of the

      93.    As employers within the meaning of the PWDCRA, Defendants owed

Plaintiff a duty not to retaliate against him with respect to his employment,

promotional opportunities, compensation, post-termination rights, or other

                                          17
Case 2:19-cv-10590-DPH-RSW ECF No. 1 filed 02/27/19       PageID.18    Page 18 of 23


conditions or privileges of employment on the basis of reporting harassment and

discrimination.

      94.    Filing a charge of discrimination is protected activity for purposes of

the PWDCRA.

      95.    Plaintiff engaged in conduct protected under the PWDCRA when he

filed a charge of disability discrimination with the EEOC and concurrent Michigan

Department of Civil Rights.

      96.    Defendants had knowledge of Plaintiff’s protected activities as set

forth in the preceding paragraphs.

      97.    Defendants by and through their agents, servants, and/or employees,

subsequently took adverse, retaliatory action against Plaintiff including, but not

limited to, denying Plaintiff conditions, terms, opportunities, and privileges

provided to other employees of Defendant, isolating Plaintiff, and/or terminating

him for a reason found to be untrue.

      98.    After Plaintiff’s termination, Defendants affirmatively contested

Plaintiff’s attempt to receive rightfully-owed unemployment benefits, despite

knowing that he was entitled to said benefits.

      99.    Defendants’ affirmative contestation of Plaintiff’s attempt to receive

unemployment benefits was in retaliation for him filing his charge of

discrimination.



                                         18
Case 2:19-cv-10590-DPH-RSW ECF No. 1 filed 02/27/19           PageID.19     Page 19 of 23


        100. Plaintiff was properly granted unemployment benefits given the lack

of merit in Defendant’s reasoning for terminating him.

        101. Plaintiff was subjected to retaliatory acts by Defendants and their

agents, servants and/or employees in retaliation for his filing a charge of

discrimination.

        102. Defendants and their agents, servants and/or employees’ actions were

intentional, with reckless indifference to Plaintiff’s rights and sensibilities.

        103. As a direct and proximate result of Defendant’s unlawful actions and

retaliations against Plaintiff as described herein, Plaintiff has suffered injuries and

damages, including, but not limited to, potential loss of earnings and earning

capacity, loss of career opportunities, loss of reputation and esteem in the

community, mental and emotional distress, and loss of the ordinary pleasures of

life.

        WHEREFORE, Plaintiff Thomas Price respectfully requests that this Court

enter a judgment against Defendants in an amount in excess of $25,000.00,

together with interest, costs, and reasonable attorney fees, and grant further such

relief as this Court deems fair and just under the circumstances.

                         COUNT V – VIOLATION OF
                  THE ELLIOTT-LARSEN CIVIL RIGHTS ACT,
                    M.C.L. § 37.2101 et seq. – RETALIATION

        104. Plaintiff hereby restate and re-allege the allegations contained in

paragraphs 1 through 103 above, as though fully set forth herein.

                                           19
Case 2:19-cv-10590-DPH-RSW ECF No. 1 filed 02/27/19          PageID.20    Page 20 of 23


      105. The Elliott-Larsen Civil Rights Act, M.C.L. § 37.2101 et seq.

prohibits retaliation against any individual because that person has opposed a

violation of this act, or because the person has made a charge, filed a complaint,

testified, assisted, or participated in any investigation … under this act.

      106. At all material times, Plaintiff is and has been an employee of

Defendant covered by and within the meaning of the Elliott-Larsen Civil Rights

Act, M.C.L. § 37.2101 et seq.

      107. As an employer within the meaning of the Elliott-Larsen Civil Rights

Act, M.C.L. § 37.2101 et seq., Defendant owed Plaintiff a duty not to retaliate

against him with respect to his employment, promotional opportunities,

compensation, post-termination rights, or other conditions or privileges of

employment on the basis of reporting harassment and discrimination.

      108. Complaining about, reporting, and/or opposing discriminatory

harassment and treatment, or discriminatory policies or patterns of practice is a

statutorily protected activity under the Elliott-Larsen Civil Rights Act, M.C.L. §

37.2101 et seq.

      109. Plaintiff engaged in conduct protected under the Elliott-Larsen Civil

Rights Act, M.C.L. § 37.2101 et seq., including, but not limited to, complaining of,

reporting, and/or opposing the discriminatory and harassing conduct of the agents,

servants, and/or employees of Defendant, specifically his internal harassment

complaint of Sergeant Edwards on April 8, 2017.

                                           20
Case 2:19-cv-10590-DPH-RSW ECF No. 1 filed 02/27/19           PageID.21      Page 21 of 23


      110. Defendant had knowledge of Plaintiff’s complaints and protected

activities as set forth in the preceding paragraphs.

      111. Defendant, by and through its agents, servants, and/or employees,

subsequently took adverse, retaliatory action against Plaintiff including, but not

limited to, denying Plaintiff conditions, terms, opportunities, and privileges

provided to other employees of Defendant, isolating Plaintiff, and/or making or

permitting Plaintiff’s work environment to remain unbearable.

      112. Defendant affirmatively contested Plaintiff’s attempt to receive

rightfully-owed unemployment benefits, despite knowing that he was entitled to

said benefits.

      113. Plaintiff was subjected to continual harassment and other retaliatory

acts by Defendant and its agents, servants and/or employees in retaliation for her

opposition to civil rights violations and having complained about the harassment

described herein, in violation of the Elliott-Larsen Civil Rights Act, M.C.L. §

37.2101 et seq.

      114. After Plaintiff filed his internal complaint regarding Sergeant

Edwards, he was assigned to a position directly under Edwards and received

various adverse employment actions effectuated by Edwards, including but not

limited to disciplinary investigation(s), the denial of vacation requests.

      115. Defendant and its agents, servants and/or employees’ actions were

intentional, with reckless indifference to Plaintiff’s rights and sensibilities.

                                           21
Case 2:19-cv-10590-DPH-RSW ECF No. 1 filed 02/27/19           PageID.22   Page 22 of 23


        116. As a direct and proximate result of Defendant’s unlawful actions and

retaliations against Plaintiff as described herein, Plaintiff has suffered injuries and

damages, including, but not limited to, potential loss of earnings and earning

capacity, loss of career opportunities, loss of reputation and esteem in the

community, mental and emotional distress, and loss of the ordinary pleasures of

life.

        WHEREFORE, Plaintiff respectfully requests that this Court enter a

judgment against Defendant in an amount in excess of $25,000.00, together with

interest, costs, and reasonable attorney fees, and grant further such relief as this

Court deems fair and just under the circumstances.



                                    Respectfully Submitted,

                                    THE RASOR LAW FIRM, PLLC

                                    /s/ Andrew J. Laurila
                                    ANDREW J. LAURILA (P78880)
                                    Attorney for Plaintiff
                                    201 E. 4th Street
                                    Royal Oak, MI 48067
Dated: February 27, 2019




                                          22
Case 2:19-cv-10590-DPH-RSW ECF No. 1 filed 02/27/19               PageID.23   Page 23 of 23


                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


THOMAS PRICE,

       Plaintiff,                                         Civil Action No.:
                                                          Honorable
v

DETROIT TRANPORTATION
CORPORATION,

       Defendants.


JAMES B. RASOR (P 43476)
ANDREW J. LAURILA (P 78880)
Rasor Law Firm, PLLC
Attorneys for Plaintiff
201 E. Fourth Street
Royal Oak, MI 48067
248/543-9000 // 248/543-9050 fax
__________________________________________________________________

                               RELIANCE ON JURY DEMAND

       NOW COMES Plaintiff, THOMAS PRICE, by and through his attorneys, Rasor Law

Firm, PLLC, by ANDREW J. LAURILA, and hereby respectfully relies upon the jury demand

previously filed in the within cause of action.

                                          THE RASOR LAW FIRM, PLLC

                                          /s/ Andrew J. Laurila
                                          ANDREW J. LAURILA (P78880)
                                          Attorney for Plaintiff
                                          201 E. 4th Street
                                          Royal Oak, MI 48067
Dated: February 27, 2019


                                                  23
